Case 5:17-cv-00089-RWS Document 245 Filed 07/15/19 Page 1 of 1 PageID #: 1555



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION
Williams, et al.                                 §
      Plaintiffs,                                §
                                                 §
v.                                               §
                                                 §         Civil Action No. 5:17-cv-00089
Rooney Trucking, Inc.                            §                Jury Demanded
      Defendant.                                 §
                                                 §

                                    consolidated with
Acuity, a Mutual Insurance Company,        §
        Plaintiff,                         §
                                           §
v.                                         §
                                           §       Civil Action No. 5:17-cv-00117
Celeste Brown, as Next Friend of minor     §
child, T.A., et al.                        §
        Defendants.                        §
                    AGREED ORDER OF DISMISSAL WITH PREJUDICE

       On this day came to be considered the Agreed Motion for Dismissal with Prejudice of Joyce

Wilson as Next Friend of Minor, A.W., Rooney Trucking, Inc., and the Estate of Bradley
   .
Farmer. Docket No. 238. The Court, having reviewed the pleadings in this matter, and being

advised that the parties have reached a compromise agreement in settlement of this dispute, is of

the opinion and finds that the Agreed Motion for Dismissal with Prejudice is well taken and should

be GRANTED. It is therefore

       ORDERED that the present action by Joyce Wilson as Next Friend of Minor, A.W. is

DISMISSED WITH PREJUDICE to refiling of the same.

       All costs are to be taxed against the party incurring same.
      So ORDERED and SIGNED this 15th day of July, 2019.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE
